UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-4323



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH RANDALL HOBBS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James C. Turk, District Judge.
(CR-96-10-A)


Submitted:   June 16, 1999              Decided:    December 10, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis E. Jones, Angela D. Childress, DENNIS E. JONES & ASSOCIATES,
P.C., Lebanon, Virginia, for Appellant. Robert P. Crouch, Jr.,
United States Attorney, S. Randall Ramseyer, Assistant United
States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Joseph Hobbs was convicted by a jury of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g) (1994).

At sentencing, the district court declined to apply the enhanced

sentencing provision of the Armed Career Criminal Act ("ACCA"), 18

U.S.C. § 924(e), because it determined that Hobbs’ three prior

burglaries were not offenses "committed on occasions different from

one another."     18 U.S.C. § 924(e)(1).         This court affirmed Hobbs'

conviction but remanded for resentencing under the ACCA because

each   of   the   three    burglaries   should    have   been   treated   as   a

"separate and distinct crime, and thus each constitutes an occasion

different from the others such that application of the ACCA is

mandated."    United States v. Hobbs, 136 F.3d 384, 390 (4th Cir.),

cert. denied,             U.S.     , 66 USLW 3800 (U.S. June 22, 1998)

(No. 97-9187).

       On remand, the district court sentenced Hobbs as an armed

career criminal to 188 months imprisonment—the low end of the

guidelines range.         His attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), in which he asserts

that there are no meritorious issues for appeal but identifies one

potential claim regarding the propriety of the district court's

application of the sentencing guidelines. Hobbs has filed a motion

to file a supplemental pro se brief out of time. We grant the



                                    - 2 -
motion.   In his brief, Hobbs claims that the firearm at issue was

seized improperly; he was denied effective assistance of counsel at

his trial; and the sixty-three month sentence originally imposed

was proper.

     We find that the district court properly sentenced Hobbs as an

armed career criminal in accordance with this court's mandate. The

claims raised by Hobbs in his supplemental pro se brief are not

properly before the court in this appeal.   They were not raised at

the resentencing hearing and could not have been raised because

they were beyond the scope of the remand.     See United States v.

Bell, 5 F.3d 64, 66-67 (4th Cir. 1993) (when mandate of appeal

court is precise, district court may not consider issues which

mandate laid to rest).   Pursuant to the requirements of Anders, we

have reviewed the record for potential error and have found none.

Therefore, we affirm Hobbs' sentence.    This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move this

court for leave to withdraw from representation.   Counsel's motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions




                               - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                      AFFIRMED




                              - 4 -